Citation Nr: 1011483	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  04-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sickle cell alpha 
thalassemia and its residuals.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from November 1971 to 
November 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for sickle cell 
alpha thalassemia and a TDIU.

In a May 2007 decision, the Board also denied these claims, 
and the Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a December 2008 order, granting 
a joint motion, the Court vacated the Board's decision 
denying these claims and remanded the case for further 
development and readjudication in compliance with the 
directives specified in the joint motion.  

In order to comply with the Court's order, the Board remanded 
the case to the RO, via the Appeals Management Center (AMC), 
in March 2009 to determine the nature and etiology of the 
Veteran's sickle cell alpha thalassemia and its residuals.  
That examination was performed in March 2009, and the case 
was readjudicated by the AMC in May 2009.  

In June 2009 and November 2009, after the issuance of the 
most recent supplemental statement of the case (SSOC) in May 
2009, the Veteran submitted numerous articles from various 
medical journals concerning the nature and etiology of sickle 
cell alpha thalassemia and its residuals, including avascular 
necrosis.  This evidence has never been considered by the RO 
or the AMC, and was not accompanied by a waiver of 
consideration by the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 20.1304 (2009).  However, evidence is not 
pertinent if it has no bearing on the issue on appeal.  38 
C.F.R. § 20.1304(c).  Here, the articles tend to demonstrate 
a fact already of record, specifically, that sickle cell 
alpha thalassemia is an inherited congenital defect, which 
the March 2009 VA examiner had already determined.  
Therefore, the Board finds that the additional evidence has 
no bearing on the appellate issue because it is either 
irrelevant to the instant claim or duplicative of the 
evidence already considered by the AOJ.  Therefore, the Board 
may proceed with a decision without prejudice to the Veteran.  
38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran's sickle cell alpha thalassemia is a 
congenital defect, which was not subject to a superimposed 
injury or disease in service, and his avascular necrosis of 
the hips is a consequence of this congenital defect.

2.  Service connection has not been established for any 
disability. 


CONCLUSIONS OF LAW

1.  Service connection for sickle cell alpha thalassemia is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2009).

2.  The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the issues on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 
2003.  This letter was sent to the Veteran prior to the 
initial adjudication of the claims in June 2003.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  However, the information concerning how a 
disability evaluation and an effective date are assigned if 
service connection is ultimately granted was not provided 
until a March 2009 letter, since Dingess had only recently 
been decided.  See Dingess, supra. 

In any event, however, after the March 2009 letter with the 
Dingess requirements was issued, the AMC readjudicated his 
claim in a SSOC in May 2009.  This is important to point out 
because the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that an SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
United States  Supreme Court made clear that reviewing Courts 
are precluded from applying a mandatory presumption of 
prejudice regarding the provision, or lack thereof, of VCAA 
notice.  Instead, the reviewing Court should look to whether 
the lack of notice was outcome determinative.  Furthermore, 
the appellant, not VA, has the burden of showing why a VCAA 
notice error is outcome determinative, i.e., unduly 
prejudicial.  Thus, absent this pleading or showing, the duty 
to notify has been satisfied in this case.  38 C.F.R. 
§ 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board notes that VA has 
obtained all relevant medical records identified by the 
Veteran and his representative.  Pursuant to the Board's 
remand, the Veteran was also afforded a VA examination in 
March 2009 to determine the nature and etiology of his sickle 
cell alpha thalassemia and its residuals.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this regard, the Board observes that the Veteran's 
representative, in his December 2009 Written Brief 
Presentation, contends that the March 2009 examination is 
inadequate as such was nonresponsive to the Board's remand 
and was conducted by a nurse practitioner without a 
physician's signature.  The Board finds the Veteran's 
representative's arguments to be without merit.  In regard to 
his first contention, the Board observes that he argues that 
the March 2009 VA examiner did not respond to issue 1(d) of 
the Board's remand.  The Board observes that such question to 
the examiner states, "[i]f the examiner finds that the 
Veteran's sickle cell alpha thalassemia is a disease, then is 
[it] at least as likely as not that it was aggravated by his 
period of active service?"  (Emphasis in original).  As the 
March 2009 VA examiner specifically determined the Veteran's 
sickle cell trait and alpha thalassemia trait was a 
congenital defect, issue 1(d) of the Board's remand did not 
warrant response.  (Emphasis added).  With regard to the 
Veteran's representative's second contention, the Board 
observes that a nurse practitioner conducted the March 2009 
VA examination and a physician did not sign the report.  
However, the Court has held that medical examinations may be 
conducted by licensed healthcare professionals competent to 
provide diagnoses, statements, or opinions.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568-69 (2007).  More 
specifically, in Cox, the Court determined that an 
examination required under 38 U.S.C.A. § 5103A may be 
conducted by a nurse practitioner, rather than a physician.  
Id.

Therefore, the Board finds that the March 2009 VA examination 
is adequate to decide the appeal and there has been 
substantial compliance with its prior remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999).  And since service connection 
has not been established for any disability, a VA examination 
to determine whether he is entitled to a TDIU is not 
required.  Accordingly, the Board finds that no further 
action is needed to meet the requirements of the VCAA or 
Court.

II.  Service Connection For 
Sickle Cell Alpha Thalassemia 
And Its Residuals

The Veteran is seeking service connection for sickle cell 
alpha thalassemia and its residuals involving avascular 
necrosis of the hips.  He claims that his sickle cell alpha 
thalassemia trait is a result of his active duty service.  He 
also believes that avascular necrosis of the hips, a residual 
of sickle cell alpha thalassemia, first became manifest 
during service.  According to the Veteran, neither condition 
was properly diagnosed until many years after service.  
However, because sickle cell alpha thalassemia is a 
congenital or developmental defect, with no evidence of a 
superimposed disease or injury in service, service connection 
for this condition and any residuals is precluded by law.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection generally requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus (i.e., link) between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congenital and developmental defects are not disabilities 
within the meaning of applicable regulations providing for 
payment of VA disability compensation benefits.  38 C.F.R. §§ 
3.303, 4.9 (2009).  Therefore, such disorders require more 
than an increase in severity during service in order to 
warrant a grant of service connection.  The evidence must 
show that the congenital or developmental defect was subject 
to a superimposed disease or injury during military service 
that resulted in increased disability.  VAOPGCPREC 82- 90 
(July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985).

The VA General Counsel explained there is a distinction under 
the law between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  A congenital or developmental 
defect, on the other hand, because of 38 C.F.R. § 3.303(c), 
is not service connectable in its own right, though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during 
service.  VAOPGCPREC 82-90.

In this case, the Veteran claims that he incurred sickle cell 
alpha thalassemia in service, which resulted in a glandular 
condition and a bone condition in both hips.  His service 
treatment records (STRs) show that he entered service in 
sound condition.  A physical examination at the time of his 
induction in November 1971 notes his complaints of cramps in 
his legs.  However, a clinical evaluation was unremarkable.  
The Board must therefore presume that he entered service in 
sound condition.  See 38 U.S.C.A. § 1111 (West 2002).  The 
STRs also make no reference to sickle cell alpha thalassemia 
or any residuals, including a glandular condition or a hip 
condition.  In particular, there is no evidence that the 
Veteran experienced a superimposed injury or disease to 
either hip while on active duty.  Thus, the STRs provide 
compelling evidence against the claim.  See Struck v. Brown, 
9 Vet. App. 145 (1996).

It was not until June 1984 that a VA outpatient treatment 
record noted that the Veteran had a questionable history of 
sickle cell trait.  A VA hospital discharge summary dated in 
1989 also shows a medical history significant for sickle cell 
trait with avascular necrosis of the hips, status-post right 
prosthesis in 1985.  During an October 1992 VA examination, 
the Veteran explained that during service he experienced 
cramping in his lower extremities that persisted during the 
years since his discharge.  The examiner concluded that, 
"[p]atient carried a diagnosis of sickle cell thalassemia 
which was diagnosed following discharge from service; 
however, his complaints of cramping while in service for 
which he did not seek attention could possibly have been 
related to his diagnosis."  The examiner, however, 
acknowledged that the Veteran did not seek medical attention 
for cramps in service. 

In light of these findings, the Board, on remand, requested 
that the Veteran be afforded a VA examination to determine 
the nature and etiology of his sickle cell alpha thalassemia 
and its residuals.  That examination was performed in March 
2009.  At that time, the examiner noted that the Veteran 
suffers from sickle cell trait and alpha-thalassemia trait, 
which she characterized as a congenital defect.  The examiner 
explained that the Veteran suffers from fatigue but takes no 
medication and has not required any blood transfusions.  The 
examiner also noted that the Veteran has been diagnosed with 
avascular necrosis of the hips, which he reports secondary to 
his sickle cell and alpha thalassemia.  Following a review of 
the claims file and an examination of the Veteran, the VA 
examiner concluded that the Veteran's sickle cell trait and 
alpha-thalassemia trait is a congenital defect, with no other 
diseases or injuries that superimpose this defect.  In other 
words, the examiner disagreed with the Veteran that his 
avascular necrosis of the hips is the result of a 
superimposed disease or injury in service.  The examiner also 
found that normochromic macrocytic anemia is secondary to the 
sickle cell trait and alpha-thalassemia trait.  

Since the VA examiner determined that the Veteran's sickle 
cell alpha thalassemia is a congenital defect, with no 
evidence of a superimposed injury or disease in service, 
service connected is precluded by law.  To reiterate, VA 
regulation is clear that congenital and developmental 
defects, such as sickle cell alpha thalassemia, are not 
disabilities providing for payment of VA compensation 
benefits.  See 38 C.F.R.    §§ 3.303, 4.9; VAOPGCPREC 82- 90 
(July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985).  
And the Board places significant probative value on the VA 
examiner's opinion, since it was based on a review of the 
pertinent medical history and has not been contradicted by 
any other medical evidence.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).

The VA examiner's opinion that "there are no other diseases 
or injuries that superimposed this defect" also precludes a 
grant of service connection for the Veteran's avascular 
necrosis of the hips, which appears to be a consequence of 
sickle cell alpha thalassemia.  This is consistent with the 
STRs, since none made any reference to a superimposed disease 
or injury concerning either hip.  In other words, there is no 
evidence that the Veteran experienced a separate injury or 
disease involving either hip in service which would warrant a 
grant of service connection.  Instead, the medical evidence 
shows that avascular necrosis of the hips was the natural 
consequence of his congenital defect involving sickle cell 
alpha thalassemia.  The fact that leg cramps in service may 
have been an early manifestation of this condition does prove 
the existence of a superimposed disease or injury in service; 
rather, it merely reflects a manifestation of a congenital 
defect.  See 38 C.F.R.          §§ 3.303, 4.9; VAOPGCPREC 82- 
90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).  

It is worth mentioning that the VA examiner in March 2009 
referred the Veteran to a VA orthopedist to determine the 
severity of his nonservice-connected avascular necrosis of 
the hips.  That examination was performed in April 2009.  It 
is unclear why this referral was made, since the issue on 
appeal is service connection and not the degree of disability 
related to sickle cell alpha thalassemia and its residuals.  
In any event, the examiner merely confirmed that the 
Veteran's avascular necrosis of the hips is related to sickle 
cell alpha thalassemia; however, he did not indicate that 
this congenital defect was subject to a superimposed disease 
or injury in service.  Therefore, this VA examination report 
has no relevance to this appeal.

Since the March 2009 VA examination, the Veteran has 
submitted numerous articles from medical journals concerning 
the nature of sickle cell alpha thalassemia and its 
residuals, including avascular necrosis.  The Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 
11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 
(1998).

But none of the articles supports the Veteran's claim.  In 
fact, many confirm the VA examiner's opinion that sickle cell 
alpha thalassemia is an inherited congential defect.  Several 
articles also explain that avascular necrosis - described as 
a disease resulting from the temporary or permanent loss of 
blood supply to the bones - is a potential consequence of 
this congenital defect.  Therefore, these articles tend to 
confirm the Board's finding that the Veteran's sickle cell 
alpha thalassemia, and related avascular necrosis, is a 
congential defect for which service connection is not 
warranted.  

The Board also emphasizes that the Veteran is not competent 
to provide a medical opinion concerning the nature and 
etiology of his sickle cell alpha thalassemia and its 
residuals.  Determining whether or not sickle cell alpha 
thalassemia is a congenital defect must be made by a 
professional with medical training and expertise, such as the 
examiner who conducted the March 2009 VA examination.  While 
the Veteran may disagree with the VA examiner's opinion, as a 
layperson without any medical training and expertise, he is 
not competent to render a medical opinion concerning the 
nature and etiology of his congenital defect.  Hence, his lay 
statements in this regard have not probative value.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions). 

In conclusion, the Board finds that the Veteran's sickle cell 
alpha thalassemia, which resulted in avascular necrosis of 
the hips, is a congenital defect, with no competent evidence 
that it was subject to a superimposed injury or disease in 
service.  As such, the Board finds that the preponderance of 
the evidence is against the claim.  And as the preponderance 
of the evidence is against his claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A.  § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).  Accordingly, the appeal is denied.

III.  TDIU

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. 19.  To qualify for a TDIU, the evidence must 
show (1) a single disability rated as 100 percent disabling; 
or (2) that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities, provided there is one disability 
ratable at 60 percent or more, or, if more than one 
disability, at least one disability ratable at 40 percent or 
more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the Veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.           § 4.16(b).

In his case, however, service connection has not been 
established for any disability.  Therefore, at no time has 
the Veteran met the threshold minimum rating requirements for 
consideration of a TDIU.  See 38 C.F.R. § 4.16(a).  
Furthermore, given the lack of a service-connected 
disability, he may not receive an extraschedular total rating 
based on individual unemployability.  See 38 C.F.R.     §§ 
3.321, 4.16(b).  Accordingly, the claim for TDIU must be 
denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for sickle cell alpha thalassemia and its 
residuals is denied.

A TDIU is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


